Citation Nr: 0216882	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be the subject of a later decision.)

(The issue of entitlement to service connection for a back 
disorder, claimed as chronic back pain, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1969.

The current appeal arose from a May 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  In May 
1998 the RO&IC denied reopening the claim of entitlement to 
service connection for PTSD, and in June 1999 denied 
entitlement to service connection for chronic back pain.  

In September 2000 the veteran presented oral testimony as to 
the claim of entitlement to service connection for chronic 
back pain before a Decision Review Officer at the RO&IC, a 
transcript of which has been associated with the claims 
file.

In January 2002, the RO&IC denied entitlement to service 
connection for bilateral hearing loss and denied reopening a 
claim of entitlement to service connection for tinea 
versicolor.  

To the Board's knowledge, the veteran has not filed a notice 
of disagreement as to the issues denied in the January 2002 
rating decision.  Accordingly, they are not within the 
Board's jurisdiction at this time and will be discussed no 
further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2002).

In August 2002, the veteran appeared with his representative 
at the St. Paul RO&IC, and testified at a hearing before the 
undersigned travel Member of the Board.  A transcript of the 
hearing has been associated with the claims file.

With regard to the issues of entitlement to service 
connection for PTSD and a back disorder, claimed as chronic 
back pain, the Board is undertaking additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1. To the extent necessary to allow for reopening the claim 
of entitlement to service connection for PTSD, VA has met 
its duty to assist.

2. In October 1995, the RO&IC denied entitlement to service 
connection for PTSD, and the decision became final.

3. The evidence submitted since the October 1995 rating 
decision bears directly and substantially upon the issue 
of entitlement to service connection for PTSD, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the October 1995 rating decision, 
wherein the RO&IC denied entitlement to service connection 
for PTSD, is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO&IC or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2002).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran. 
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103(g) (West Supp. 2002)).  

Accordingly, the Secretary determined that some limited 
assistance is warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his 
or her claim.  66 Fed. Reg. 45,628.

Recently, the regulation pertaining to claims for service 
connection for PTSD was revised, effective March 7, 2002.  
The revision, however, pertains to PTSD claims based on 
personal assault.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).  

The veteran has not alleged his claimed PTSD stressor 
involved personal assault, and the evidence does not 
otherwise suggest that the claimed stressor involved 
personal assault.  As the regulatory revision is 
inapplicable to the current claim, the veteran is not 
prejudiced by VA's failure to provide notice of this change 
in law or regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

To the extent necessary to allow for reopening the 
underlying claim, the Board finds that VA has successfully 
complied with the VCAA.  In this regard, any deficiencies in 
the duty to assist are without prejudice to the veteran.  
See Bernard, supra.     

This decision is limited to addressing the issue of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  As 
noted in the Introduction, VA's assistance with the actual 
service connection issue is ongoing.


II. Criteria

Finality and Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.1103, 
20.1104 (2002).

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991 & Supp. 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is 
probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other 
evidence in the record, that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs 
of the Cohen new and materiality test while defining how 
materiality is established  (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was revised during 
the pendency of this appeal and that the standard for 
finding new and material evidence has changed as a result.  
See 38 C.F.R. § 3.156(a) (2002).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  




Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

The regulation pertaining to claims for service connection 
for PTSD was revised during the course of this appeal.  See 
64 Fed. Reg. 32807-32808 (1999). Pursuant to Karnas, supra, 
where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).


On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 

If the diagnosis of a mental disorder does not conform to 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 
3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records. See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC 
clarified the analysis to be followed in adjudicating a 
claim for service connection for PTSD.  The CAVC pointed out 
that VA has adopted the fourth edition of DSM-IV in amending 
38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  Therefore, the CAVC took judicial notice of the 
effect of the shift in diagnostic criteria.  The major 
effect is that the criteria have changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.



The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  

The corroboration may be by service records or other 
satisfactory evidence. See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In Doran, a veteran's service records had been 
lost due to fire; however, statements from fellow servicemen 
corroborated his account of in-service stressors.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


III. Analysis

Finality and Materiality

In October 1995, the RO denied entitlement to service 
connection for PTSD, and the decision became final.

At the time of the October 1995 RO decision, the claims file 
contained VA medical records through May 1995 that 
essentially established findings consistent with a current 
PTSD disability.  These records also included the veteran's 
statements that such disability was a result of threats 
during basic training, including threats of physical harm or 
death.

In May 1998, the RO denied reopening the claim of 
entitlement to service connection for PTSD.  In a February 
2002 supplemental statement of the case (SSOC), the RO 
confirmed its decision to deny reopening the claim.

The Board must make its own determination as to whether 
reopening is proper because an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In continuing to deny the claim, the RO has explained that, 
among other things, the previously unconsidered evidence 
fails to address the specific issue that the veteran's 
claimed stressor remains unverified.

The veteran has consistently maintained throughout the 
documentary evidence and testimony that he was threatened 
and humiliated during basic training.  The evidentiary 
record since the March 1995 decision has been supplemented 
by presumptively credible hearing testimony regarding the 
claimed PTSD stressor.  


The veteran testified that he reported the threats of harm 
to the Office of Inspector General at Fort Ord, California 
when he was in Unit B-1-2.  He also recalled the name of an 
individual with whom he went through basic training and that 
his "buddy" witnessed the excessive verbal abuse the veteran 
experienced.

The detailed testimony about his claimed stressor provides 
additional consideration for verification purposes, such 
that it is not merely cumulative of evidence already of 
record.  Such evidence, presumed credible under Justus, 
supra, is significant enough that it must be considered to 
decide the merits of the claim, as it bears directly on the 
issue of entitlement to service connection for PTSD.

Consequently, the record contains new and material evidence, 
and the Board must reopen the claim.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

